Per Curiam.
We are of the opinion that under the petition in this proceeding, as it stands, all parties having any interest in the streets through which the petitioners’ road is to pass have a right to be heard, as all rights might be condemned thereunder, and the order appealed from must be reversed, with costs, and the petition remitted to the special term for further action.
An application having been made to the general term to amend the petition by limiting the proceedings thereunder to the ascertainment of the compensation to be paid to the city of New York for the use of the streets by the peti*478tioner, we are of the opinion that such application should be made to the special term, and our decision herewith announced upon the order appealed from is made without" prejudice to such application.